DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 28 is objected to because of the following informalities: claim 28 should recite “wherein the patient specific portion includes at least a second patient-specific surface”.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 33 be found allowable, claim 40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-23, 25-33, 35-40 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gelaude et al. (US 2014/0236158), hereinafter “Gelaude”.
Regarding claim 21, Gelaude discloses a patient-specific guide tool (1) for guiding an object toward a glenoid face of a scapula of a patient for implantation of a shoulder prosthetic device, the guide tool comprising: a guide portion (2) forming one or more apertures (4) to guide movement of the object toward the glenoid face; a patient-specific portion (5-9, ¶47-48) that is operably coupled to the guide portion, the patient- specific portion including a first patient-specific surface that is three-dimensionally contoured so as to be configured to nest and closely conform to a corresponding surface of the glenoid face to thereby position the guide portion at a predetermined position relative to the glenoid face (¶47-48); and a handle offset (3) from the one or more apertures and coupled to the guide portion, wherein the handle is graspable by one or more fingers of a surgeon for stabilizing the guide tool.  
Regarding claim 22, Gelaude discloses the patient-specific guide tool of claim 21, wherein the handle projects from the guide portion (FIG. 1).  
Regarding claim 23, Gelaude discloses the patient-specific guide tool of claim 21, wherein the handle is capable to be held or otherwise manipulated by the surgeon to position the patient-specific guide tool.  
Regarding claim 25, Gelaude discloses the patient-specific guide tool of claim 21, wherein the guide portion includes a notch (end of 5) to provide exposure to the glenoid face when the guide tool is mated to the scapula.  
Regarding claim 26, Gelaude discloses the patient-specific guide tool of claim 21, wherein the patient specific portion (12) includes a second patient-specific surface that is configured to nest and closely conform to a corresponding one of an anterior surface, an inferior surface or a posterior surface of an acromion of the scapula (FIG. 6).  
Regarding claim 27, Gelaude discloses the patient-specific guide tool of claim 21, wherein the patient specific portion includes a second patient-specific surface (6) that is configured to nest and closely conform to a corresponding surface of a spine of the scapula.  
Regarding claim 28, Gelaude discloses the patient-specific guide tool of claim 21, wherein the patient specific portion includes at least second patient-specific surface (7) that is configured to engage and nest with a rim of the glenoid face.  
Regarding claim 29, Gelaude discloses the patient-specific guide tool of claim 21, wherein the patient specific portion includes a second patient-specific surface (6) that is configured to engage and nest with a portion of the scapula outward of the glenoid face.  
Regarding claim 30, Gelaude discloses the patient-specific guide tool of claim 21, wherein the guide portion includes a tube (4) that forms at least one of the one or more apertures.  
Regarding claim 31, Gelaude discloses the patient-specific guide tool of claim 21, wherein the one or more fingers can include a thumb of the surgeon.  
Regarding claim 32, Gelaude discloses a patient-specific guide tool (1) for guiding an object toward a glenoid face of a scapula of a patient for implantation of a shoulder prosthetic device, the guide tool comprising: PRELIMINARY AMENDMENTPage 4 Serial Number:17/077,300Dkt: 5394.830U12 Filing Date: October 22, 2020a guide portion (2) that includes a tube (4) with one or more apertures to guide movement of the object toward the glenoid face; a patient-specific portion (5-9) that is operably coupled to the guide portion, the patient- specific portion including a first patient-specific surface that is three-dimensionally contoured so as to be configured to nest and closely conform to a corresponding surface of the glenoid face to thereby position the guide portion at a predetermined position relative to the glenoid face (¶47-48); and a handle offset (3) from the tube and coupled to the guide portion, wherein the handle projects from the guide portion and is graspable by one or more fingers of a surgeon for stabilizing the guide tool.  
Regarding claim 33, Gelaude discloses the patient-specific guide tool of claim 32, wherein the one or more fingers can include a thumb of the surgeon.  
Regarding claim 35, Gelaude discloses the patient-specific guide tool of claim 32, wherein the guide portion includes a notch (at end of 5) to provide exposure to the glenoid face when the guide tool is mated to the scapula.  
Regarding claim 36, Gelaude discloses the patient-specific guide tool of claim 32, wherein the patient specific portion includes a second patient-specific surface (12) that is configured to nest and closely conform to a corresponding one of an anterior surface, an inferior surface or a posterior surface of an acromion of the scapula.  
Regarding claim 37, Gelaude discloses the patient-specific guide tool of claim 32, wherein the patient specific portion includes a second patient-specific surface (6) that is configured to nest and closely conform to a corresponding surface of a spine of the scapula.  
Regarding claim 38, Gelaude discloses the patient-specific guide tool of claim 32, wherein the patient specific portion includes a second patient-specific surface (7) that is configured to engage and nest with a rim of the glenoid face.  
Regarding claim 39, Gelaude discloses the patient-specific guide tool of claim 32, wherein the patient specific portion includes a second patient-specific surface (6) that is configured to engage and nest with a portion of the scapula outward of the glenoid face.  
Regarding claim 40, Gelaude discloses the patient-specific guide tool of claim 32, wherein the one or more fingers can include a thumb of the surgeon.
Allowable Subject Matter
Claims 24 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Gelaude discloses a patient-specific guide tool (1) for guiding an object toward a glenoid face of a scapula of a patient for implantation of a shoulder prosthetic device, the guide tool comprising: a guide portion (2) forming one or more apertures (4) to guide movement of the object toward the glenoid face; a patient-specific portion (5-9, ¶47-48) that is operably coupled to the guide portion, the patient- specific portion including a first patient-specific surface that is three-dimensionally contoured so as to be configured to nest and closely conform to a corresponding surface of the glenoid face to thereby position the guide portion at a predetermined position relative to the glenoid face (¶47-48); and a handle offset (3) from the one or more apertures and coupled to the guide portion, wherein the handle is graspable by one or more fingers of a surgeon for stabilizing the guide tool.  
However, the prior art, alone or in combination, fails to disclose, wherein the guide portion has a first guide aperture and a second guide aperture offset from the first guide aperture.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775